Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election of group I in the reply filed on 6/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 17-20 are under examination. 
Priority
This application is a CON of PCT/JP2017/015808 (filed 4/19/2017) which claims foreign application JAPAN 2016-083949 (filed 4/19/2016).

Withdrawal of Rejections:
	
In view of amended claims and application’s argument, the rejections under 35 USC 102(a)(1) are hereby withdrawn.

Maintenance of Rejections (including modifications due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 103(a) as obvious over Beckham (2014) and Sheldon (Blood, 116(13):2385-2394) in view of Berry (US20130236879, IDS).
Beckham teaches a method of culturing cell structure (page 583, title and abstract). For Claims 1-2 and 4: the reference teaches a method comprises: culturing a cell structure (in vitro tube formation assay, page 584, right column, 2nd full paragraph++) comprising normal cells including a vascular network structure: vascular endothelial cells, HUVECs (page 584, right column, 2nd full paragraph++, for claim 4) in a presence of a biological specimen from a subject: a body fluid specimen (urine sample, page 584, right column, 1st full paragraph, line 7++, for claim 2) and a culture supernatant of cells from conditioned medium (page 584, right column, 2nd full paragraph++). For Claim 3: the reference teaches the biological specimen comprises exosomes (page 584, right column, 1st full paragraph++ and 2nd full paragraph, line 6++). For Claim 10: the reference teaches the culture is conducted with 1 x 103 or more exosomes (10 µg of exosomes, page 584, right column, 2nd full paragraph, line 6++) with respect to 3 x 106 of normal cells (page 584, right column, 2nd full paragraph++ and page 587, Fig. 3).
Beckham does not explicitly teach the normal cells in the cell structure include endothelial cells and cells other than the endothelial cells as recited in claim 1, the cell structure further comprises fibroblast as recited in claims 5-6, the cell structure comprises a plurality of cell layers laminated to form the vascular network structure as recited in claims 17-20. 
Sheldon teaches a tube/vessel formation assay (page 2386, right column, 2nd full paragraph++) to study the effect of exosomes comprising: a vascular structure comprising seeding fibroblasts as base layer (page 2386, right column, 2nd full paragraph, line 1++) and seeding endothelial cells on top of fibroblasts (page 2386, right column, 2nd full paragraph, line 3++) wherein the two layers (fibroblasts layer at the bottom and endothelial layer on top, page nd full paragraph, line 7++, page 2389, Fig. 3B and 3D).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use normal cells include endothelial cells and cells other than the endothelial cells (such as fibroblasts) to study the effects of exosomes on vessel/tube formation.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both references teaches method of assaying effect of exosomes on tube/vessel formation in cell structure culturing and Sheldon teaches exosome increase angiogenesis in a tube/vessel formation assay using fibroblast layer and endothelial cells layer (page 2393, right column, 1st full paragraph, line 4++), thus provide motivation to use a plurality of laminated cell layers to form vascular network structure/tube/vessel to achieve desirable result of assess the effect of exosome from body fluid specimen.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of fibroblast layers and endothelial layers, etc. are routine and known in the art.  

Beckham does not explicitly teach, the cell structure has the claimed thickness as recited in claim 7, includes 2 to 60 cell layers as recited in claim 8, and culturing for 3 to 14 days as recited in claim 9. 
Berry teaches three dimensional vascular structure comprising fibroblast and endothelial cells to form spheroids (page 8, [0091]++, for claims 5-6) with different size/shape: such as vascular microchannels with about 250 µm diameter (page 11, [0112]++, for claims 7-8) that include at least a confluent endothelial layer and other cells (page 11, [0112], line 16++) and culturing for at least 3 days (page 13, [0131], line 6++, for claim 9).
For Claims 6-7 concerning the total number of endothelial cells and fibroblast and the thickness of the structure, it would have been obvious to optimize the total number of different cells and the thickness based on the teachings of Berry to achieve desirable results. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

 In the instant case, the claimed cell numbers/ratio and thickness are obvious over the cited references, which is “close enough” and the reference provide motivation to optimize the condition to produce desired results of 3D co-cultured vascular structure as cancer model system.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use optimal conditions to produce a 3D co-cultured vascular structure as cancer model system.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both references teaches method of culturing vascular structure and Berry teaches three dimensional vascular structure comprising fibroblast and endothelial cells to form spheroids (page 8, [0091]++) with different size/shape (page 11, [0112]++), thus provide motivation to optimize growth condition to achieve desirable result of 3D co-cultured vascular structure as cancer model system.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of fibroblast under various culture conditions, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Beckham fails to disclose culturing a cell structure comprising normal cells and a vascular network structure in a presence of a biological specimen from a subject and determining a possibility of cancerization in the subject based on a state of vessels in such a cell structure.
It is the examiner’s position that Beckham teaches culturing a cell structure (tube formation assay, page 584, right column, 2nd full paragraph++) comprising normal cells including a vascular network structure: vascular endothelial cells, normal HUVECs (page 584, right column, 2nd full paragraph++, for claim 4) in a presence of a biological specimen (exosome prepared from urine or cell lines, page 584, right column, 1st full paragraph++) from a subject: a st full paragraph, line 7++). The “determining…” step in claim 1 is considered a mental step without providing structure limitations to the claimed method because it recites “a possibility of…” which include may or may not be happening and Beckham teaches the state of vessels/tubes formation (page 588, Fig. 4A) after the culturing: wherein a number of cells forming the vessels (tube length, page 588, Fig. 4A-B) in the cell structure is larger than a number of cells cultured in an absence of the exosome from body fluid specimen because urinary exosomes from patient with BC promotes angiogenesis (page 588, Fig. 4, legend, line 2++).
Applicant argued that Berry fails to disclose the deficiencies of Beckham.
It is the examiner’s position that newly cited Sheldon teaches a tube/vessel formation assay (page 2386, right column, 2nd full paragraph++) to study the effect of exosomes comprising: a vascular structure comprising seeding fibroblasts as base layer (page 2386, right column, 2nd full paragraph, line 1++) and seeding endothelial cells on top of fibroblasts (page 2386, right column, 2nd full paragraph, line 3++) wherein the two layers (fibroblasts layer at the bottom and endothelial layer on top, page 2389, Fig. 3, legend, line 3++) inherently laminated to form vessels/tubes for visualization (page 2386, right column, 2nd full paragraph, line 7++, page 2389, Fig. 3B and 3D). Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the application to use normal cells include endothelial cells and cells other than the endothelial cells (such as fibroblasts) to study the effects of exosomes on vessel/tube formation with expected success. Berry is cited for the teaching of three dimensional vascular structure/vessel/tube formation assay comprising fibroblast and endothelial cells to form spheroids (page 8, [0091]++, for claims 5-6) with different size/shape: such as vascular microchannels with about 250 µm diameter (page 11, [0112]++, for claims 7-8) that include at least a confluent endothelial layer and other cells (page 11, [0112], line 16++) and culturing for at least 3 days (page 13, [0131], line 6++, for claim 9), therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the application to use normal cells include endothelial cells and cells other than the endothelial cells (such as fibroblasts) to study the effects of exosomes on vessel/tube formation with expected success of assay the effect of exosomes from body fluid in a tube/vessel formation assay to assess the possibility of promoting angiogenesis/cancerization.
.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653